ORDER
PER CURIAM
Andrew Moore (Defendant) appeals from the trial court’s judgment entered upon a jury verdict convicting him of unlawful possession of a firearm and unlawful use of a firearm. In his sole point on appeal, Defendant claims that the trial court erred in denying his motion for judgment of acquittal in that there was insufficient evidence presented to find him guilty of each offense beyond a reasonable doubt. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).